Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include the first connection structure further comprising a first redistribution structure electrically connected to the first connection pad and the wiring structure, the first redistribution structure including a first redistribution layer and a first redistribution via;  15a second connection structure on the second surface of the frame and comprising a second redistribution structure electrically connected to the wiring structure, the second redistribution structure including a second redistribution layer and a second redistribution via; a first pad and a second pad on the fourth surface of the first connection 20structure and electrically connected to the second redistribution structure; a first passivation layer on the fourth surface of the first connection structure and having a plurality of openings, the first and second pads being accessible via the plurality of openings; a second semiconductor chip on the second connection structure and including 25a second connection pad electrically connected to the second redistribution structure Page 26Attorney Docket No. 5649-5163 through a bonding wire.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 14, there is no teaching, suggestion, or motivation for combination in the prior art to include a third surface contacting the first surface of the frame, the first redistribution structure including a first redistribution layer and a first redistribution via; a first pad on a center portion of a fourth surface of the first redistribution structure opposite the third surface;  20a second pad on an edge portion of the fourth surface; a second connection structure on the second surface and comprising a second redistribution structure electrically connected to the second semiconductor chip and including a second redistribution layer and a second redistribution via; and an electrical connection metal on the first pad on the fourth surface, 25wherein the electrical connection metal is not on the second pad.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 18, there is no teaching, suggestion, or motivation for combination in the prior art to include a second semiconductor chip on the second connection structure and electrically 15connected to the second redistribution structure, the second semiconductor chip including a second connection pad; and a test pad electrically connected to the first redistribution structure and having a lower surface accessible via the testing opening, wherein the first and second redistribution structures and the wiring structure 20provide a test signal path electrically connecting the second connection pad of the second semiconductor chip and the test pad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893